t c memo united_states tax_court stanley l wade petitioner v commissioner of internal revenue respondent stanley l and janet wade petitioners v commissioner of internal revenue respondent docket nos filed date j jay bullock and karen bullock kreeck for petitioners joel a lopata for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in and additions to petitioners’ joint federal income taxes and a deficiency in and additions to petitioner stanley wade’s petitioner’s individual federal_income_tax as follows stanley l and janet wade docket no year deficiency additions to tax sec_6653 sec_6653 sec_6661 dollar_figure big_number dollar_figure big_number dollar_figure big_number percent of interest due on portion of underpayment attributable to fraud stanley l wade docket no year deficiency additions to tax sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement of some issues the issues for decision are whether petitioners are liable for the fraud and other additions to tax whether petitioner may deduct dollar_figure of claimed business_expenses and whether the period of limitations bars assessment of the tax deficiencies and additions to tax for and findings_of_fact some facts have been stipulated and are so found when the petitions were filed petitioners resided in salt lake city utah during the years in issue petitioners as sole proprietors owned and operated an apartment rental business in the salt lake city metropolitan area petitioners owned seven apartment complexes consisting of a total of rental units petitioners generally shared responsibility for operating the apartment rental business and for maintaining and managing the apartments petitioners did not keep formal books_and_records with regard to their apartment rental business nor did petitioners hire a bookkeeper or accountant to maintain any books_and_records the only records that petitioners maintained of income relating to their apartment rental business consisted of reports from apartment managers the only records that petitioners maintained of expenses relating to their apartment rental business consisted of canceled checks and copies of bills apparently petitioners maintained no journals or ledgers relating to their apartment rental business on each of march september september and date petitioners purchased from various banks a certificate of deposit each in the amount of dollar_figure for and petitioners prepared for their income_tax_return_preparer handwritten summaries with respect to rental income and expenses relating to petitioners' apartment rental business on the summary sheets petitioners' rental income and most expenses for each year were indicated using the seven apartment managers' reports petitioners' canceled checks and the bills before these summary sheets however were given to the income_tax_return_preparer petitioner reduced the figures reflected thereon for rental income by altering the figures that were initially reflected on the sheets petitioner did not inform his wife nor the income_tax_return_preparer that he had reduced the figures on the summary sheets for the rental income for and the summaries given to the income_tax_return_preparer did not reflect separate items for repair and maintenance_expenses relating to petitioners' apartment rental business to prepare petitioners’ federal_income_tax returns for and petitioners’ income_tax_return_preparer used the above handwritten summaries reflecting the reduced rental income figures that petitioner had entered thereon the income_tax_return_preparer did not perform any accounting for petitioners and he did not have access to any books_and_records relating to petitioners' apartment rental business on schedule e of their federal_income_tax returns for and petitioners claimed specific deductions in the respective amounts of dollar_figure and dollar_figure for repair and maintenance_expenses relating to their apartment rental business petitioners' and joint federal_income_tax returns were filed respectively on date and date and petitioners’ and joint federal_income_tax returns reflected that petitioners owed no federal_income_tax on audit for and respondent determined that petitioners on their and joint federal_income_tax returns fraudulently understated their income from their apartment rental business and respondent determined for those years the fraud additions to tax and the substantial_understatement addition_to_tax respondent's notice_of_deficiency for petitioners’ tax years and was mailed to petitioners on date respondent's separate notices of deficiency to petitioners for were also mailed on date petitioner janet wade did not file a petition as to the notice_of_deficiency she received for during respondent's audit on date petitioners submitted to respondent a copy of a form_1040 u s individual_income_tax_return that purported to be a copy of petitioners’ joint federal_income_tax return that was allegedly filed by petitioner in and that reflected a tax due of dollar_figure at the time of trial respondent's computer records indicated that neither petitioner had filed a federal_income_tax return for and that neither petitioner had paid any income_tax for respondent did not accept or treat the above form_1040 as filed by petitioners in because the document reflected only a copy of petitioner's signature and did not reflect a signature of petitioner janet wade for petitioner claims a business_expense deduction in the amount of dollar_figure with regard to a consulting fee allegedly paid to profiteer corp on date as a result of a criminal tax investigation with regard to petitioners’ federal_income_tax liabilities for and petitioners were charged under sec_7206 with filing false federal_income_tax returns on date the charges against petitioner janet wade were dismissed petitioner however pleaded guilty to the charges and on date a judgment was entered against petitioner for the above offenses the parties herein have agreed to the correct amount of apartment rental income that petitioners should have reported on their and federal_income_tax returns the following schedule reflects for and the rental income from petitioners' apartment rental business that was reported on petitioners' joint federal_income_tax returns and the correct rental income as now agreed to by the parties year reported rental income as rental income as agreed to dollar_figure big_number big_number dollar_figure big_number big_number this figure reflects income as reported on petitioners’ purported joint federal_income_tax return opinion to establish fraud respondent has the burden of proving by clear_and_convincing evidence that a taxpayer underreported the correct_tax liability and that the taxpayer's underreporting was due to fraudulent intent sec_7454 rule b 102_tc_632 91_tc_874 with regard to fraudulent intent respondent is required to prove that a taxpayer intended to evade taxes by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 763_f2d_1139 10th cir affg tcmemo_1984_152 94_tc_654 81_tc_640 generally fraud is established by circumstantial evidence because direct evidence of fraud is not available clayton v commissioner supra pincite 80_tc_1111 courts have developed certain indicia of fraud including the following understatement of income inadequate books_and_records or alterations of books_and_records failure_to_file income_tax returns implausible or inconsistent explanations of behavior concealed assets and failure to cooperate with tax authorities 796_f2d_303 9th cir affg tcmemo_1984_601 although not dispositive a conviction for filing false federal_income_tax returns under sec_7206 is evidence of fraudulent intent 84_tc_636 where false or fraudulent federal_income_tax returns are filed with an intent to evade tax the normal 3-year period of limitation on assessment does not apply sec_6501 also the 3-year period of limitation on assessment does not begin to run unless a taxpayer’s federal_income_tax return is delivered to and received by respondent 90_tc_947 where a joint federal_income_tax return was filed a finding that fraud was committed by either spouse keeps the period of limitation on assessment open with respect to both spouses 54_tc_1011 generally taxpayers bear the burden of proving that they are entitled to claimed deductions rule a 290_us_111 taxpayers are expected to maintain adequate_records to substantiate claimed deductions sec_6001 in carrying_on_a_trade_or_business only ordinary and necessary business_expenses are deductible sec_162 for and petitioners argue that they did not fraudulently intend to evade their correct federal_income_tax liabilities petitioners argue that the reductions petitioner made to the rental income on the summary sheets were based on advice he received from his income_tax_return_preparer and that the reductions represented repair and maintenance_expenses of the apartment rental business that were netted against rental income petitioners also argue that the income_tax_return_preparer incorrectly and without their knowledge decided to deduct on schedule e of their income_tax returns repair and maintenance_expenses without notifying petitioners petitioners argue further that when they signed and filed their and joint federal_income_tax returns they did not know that the returns effectively double claimed repair and maintenance_expenses and underreported income from the apartment rental business for and respondent argues that petitioners fraudulently understated income from their apartment rental business on their joint federal_income_tax returns and accordingly that no period of limitations on assessment is applicable to those years petitioners agree that for and they understated their taxable_income from their apartment rental business and that they underpaid their federal income taxes accordingly petitioners’ underpayment of their federal income taxes for and is established the evidence indicates and we so conclude that on the and summary sheets petitioner made the reductions to rental income from petitioners' apartment rental business to reduce or eliminate petitioners’ federal_income_tax liabilities neither petitioner janet wade nor petitioners' income_tax_return_preparer was informed of the reductions made by petitioner petitioner's alleged justification for the reductions on the summary sheets namely to net repair and maintenance_expenses against rental income is contradicted by the separate deductions claimed on petitioners’ returns for such expenses petitioners' testimony that the separate deductions for repair and maintenance_expenses were claimed on their returns by their income_tax_return_preparer without their knowledge is not believable and we reject such testimony for and petitioners maintained inadequate records with regard to their apartment rental business in petitioners purchased certificates of deposit totaling dollar_figure while petitioners reported on their joint federal_income_tax returns no taxable_income for both and also for and petitioner pleaded guilty to filing false federal_income_tax returns on the evidence before us we conclude that for and petitioner intentionally attempted to evade petitioners’ correct joint federal_income_tax liabilities and we sustain respondent's imposition of the fraud additions to tax against petitioner petitioner’s educational background and his lack of training in accounting and business do not preclude our imposition of the fraud additions to tax we do not sustain the fraud additions to tax with respect to petitioner janet wade for and the evidence does not establish that petitioner janet wade participated in or knew of petitioner's alterations to the summary sheets in light of our finding of fraud as to petitioner for and the period of limitations does not bar assessment of deficiencies against petitioners for those years sec_6661 provides for an addition_to_tax where an understatement in tax exceeds percent of the tax required to be shown on the return or dollar_figure sec_6661 petitioners have made no separate argument regarding this addition_to_tax for and and we sustain respondent’s determination thereof for petitioner apparently argues that the copy of the form_1040 that he submitted to respondent in purportedly represents a copy of petitioners’ joint federal_income_tax return that petitioner claims was actually filed in thus petitioner argues that the period of limitations for had expired by the time respondent mailed to petitioner on date the notice_of_deficiency for alternatively petitioner argues that for he is entitled to deduct dollar_figure as an ordinary and necessary business_expense with respect to funds allegedly paid to profiteer corp for respondent argues that petitioner failed to file a federal_income_tax return that no period of limitations on assessment is applicable and that petitioner has not met his burden of proving that he paid dollar_figure to profiteer corp for consulting services the evidence indicates that petitioners did not file their federal_income_tax return in and that the period of limitations for assessment of tax for remained open when respondent mailed to petitioner the notice_of_deficiency for therefore we conclude that for the period of limitations does not bar respondent’s assessment of a deficiency for that year we also conclude that petitioner is not entitled to deduct for the claimed dollar_figure consulting fee allegedly paid to profiteer corp petitioner has not adequately substantiated the fact of payment or the nature of the claimed fee petitioner's testimony regarding the claimed fee is contradictory and not credible the addition_to_tax under sec_6651 for applies unless the taxpayer shows that the failure_to_file an income_tax return was due to reasonable_cause and not due to willful neglect sec_6651 petitioner contends that he was instructed by his income_tax_return_preparer not to file any federal_income_tax returns during respondent’s criminal investigation of petitioners’ and returns petitioner however has offered no explanation for not filing his income_tax return immediately after the conclusion in of the criminal tax proceedings against him we sustain respondent’s determination of this addition_to_tax finally we sustain for respondent’s determination under sec_6654 of the addition_to_tax for the failure of petitioner to pay estimated_taxes petitioner did underpay estimated_taxes with regard to income earned in and petitioner does not meet any of the exceptions to the requirement to pay estimated_taxes sec_6654 to reflect the foregoing decisions will be entered under rule
